In a consolidated action by three plaintiffs against the same defendant, the latter appeals from an order of the Supreme Court, Kings County, dated July 30, 1963, which denied its motion to strike the cause from the Jury Calendar and to place it on the Special Term Calendar for trial. By virtue of the prior consolidation order, made upon the defendant’s motion and affirmed by this court (15 A D 2d 813), the three separate original complaints, as consolidated, pleaded: (1) a cause of action for a judgment declaring that certain written guarantees are unenforeible, null and void; (2) causes of action to recover moneys alleged to have been converted by the defendant; and (3) causes of action for other relief. Order appealed from affirmed, with one bill of $10 costs and disbursements (cf. Micro Precision Gory. V. Broehi, 4 A D 2d 697; Presto Plastics Prods. Co. v. Ball & Jewell, 281 App. Div. 742; No. 123 Lafayette Ave. Cory. v. Liystem, 18 Mise 2d 394). Beldock, P. J., Hill, Rabin and Hopkins, JJ., concur.